364 S.W.3d 806 (2012)
STATE of Missouri, Respondent
v.
Donzell M. JONES, Appellant.
No. WD 72503.
Missouri Court of Appeals, Western District.
April 24, 2012.
Richard W. Johnson, for Appellant.
Jessica P. Meredith, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, MARK D. PFEIFFER, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Donzell Jones appeals his convictions for first-degree burglary, section 569.160, and stealing, section 570.030. On appeal, Jones contends that there was insufficient evidence to support a finding that he was guilty of the crimes as either a principal or an accomplice. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The convictions are affirmed. Rule 30.25(b).